     Case 2:19-cv-01484-WBS-KJN Document 22 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:19-cv-1484 WBS KJN

12                       Plaintiff,                    ORDER

13            v.
14   ROBERT J. RIVERS, et al.,
15                       Defendants.
16

17            On June 18, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26            Accordingly, IT IS ORDERED that:

27            1. The Proposed Findings and Recommendations filed June 18, 2020, are ADOPTED;

28            2. The United States’ Motion for Default Judgment is GRANTED;
                                                      1
     Case 2:19-cv-01484-WBS-KJN Document 22 Filed 07/29/20 Page 2 of 2

 1         3. Default Judgment is entered against Defendants Robert and Liliana Rivers; and

 2         4. It is found that defendants Robert and Liliana Roberts are indebted to the United

 3             States in the amount of $216,011.48, for tax years 2005, 2007, 2010, 2011, 2013,

 4             2014, and 2015, as of February 3, 2020, plus further accrued penalties and interest

 5             accruing after that date, pursuant to 26 U.S.C. Sections 6601, 6621, and 6622, and

 6             U.S.C. Section 1961(c), until paid.

 7

 8   Dated: July 28, 2020

 9

10

11

12   /19cv1484.jo

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
